Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
  
The indicated allowability of claims 1-14 mailed 6 May 2022 is hereby withdrawn in view of the newly discovered reference.  Rejections based on the newly cited reference follow.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (WO2018079333; reference is made to the English language equivalent U.S. Patent No. 11,345,857). 
Kimura et al. teaches a liquid crystal composition and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises: 
a compound inclusive of that of the “first additive” of the present formulae (I)/(I’) as well as the “second additive” of the present formula (I-1) when the substituent K1 therein is formula (I-1-c), said compound represented therein by 
    PNG
    media_image1.png
    70
    407
    media_image1.png
    Greyscale
[0022], wherein the substituent comparable to the present Ri1, i.e., Rii1, is a hydrogen atom, or a linear or branched alkyl group wherein -CH2-in the alkyl group may be substituted with -CH═CH-, -C≡C-, -COO- or -OCO-, and wherein a hydrogen atom of the alkyl group may be replaced with halogen, the substituent comparable to the present Ri3 and the present Ri2, more specifically the present formula (Ia), i.e., Rii2, contains a group of the present formulae 
    PNG
    media_image2.png
    130
    343
    media_image2.png
    Greyscale
, as represented therein by
    PNG
    media_image3.png
    271
    289
    media_image3.png
    Greyscale
, the substituent comparable to the present Ai3, i.e., Aii1, is represented by a 1,4-phenylene group, or a cyclohexyl group, the substituent comparable to the present Zi, i.e., Zii1, is represented by a single bond, an alkylene group, -COO-,-OCO-;
a compound inclusive of the compounds of the present formula (II), as represented therein by 
    PNG
    media_image4.png
    140
    474
    media_image4.png
    Greyscale
[0042].

Allowable Subject Matter
Claims limited to the first additive of formulae Exp-A1 through Exp-A16 illustrated in Table 1 herein the specification as originally filed, would be allowable over the prior art.
Claims limited to the second additive of formulae Exp-B1 through Exp-B8, or Exp-C1 through Exp-C6 illustrated in Table 2 herein the specification as originally filed, would be allowable over the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722